DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on November 23, 2021.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 14, and 20 are independent claims; Claims 1, 4-12, 14, and 17-20 are amended.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on November 23, 2021 (pgs. 17-19, hereinafter Remarks), with respect to the rejections of claims under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  
Applicant argues that Seo in view of Lee fail to disclose an “audio component” as recited in amended Claim 1, because “in Seo, what is disclosed is selecting speakers for audio output based on parameters of an executed application and an angle between the two housings of the device … [but] a speaker is not an audio component … as claimed in Claim 1” (see Remarks, pg. 17).  Applicant further argues that “Seo does not disclose or suggest that the application is selected for audio processing based on the angle between the two housings of the device” (see Remarks, pg. 18), but Examiner respectfully disagrees because (1) Seo suggests multiple applications (corresponding to audio components as recited in Claim 1) executing concurrently, and (2) further suggests that an application is selected for audio processing in dependence of the form factor and the location of the application’s user interface (see Seo, ¶ 0187-91, describing multi-output mode where audio processing of a given application is controlled based on the form factor of the device and the location of the application’s GUI; see 
Applicant is invited to further clarify “selecting an audio component for audio processing” as recited in the claim in order to distinguish it from the cited prior art.  Applicant is further invited to review previously cited art (see Notice of References Cited mailed on August 30, 2021) to ensure that “selecting of audio component” as recited herein is patentably distinguishable from the previously cited art (see, for example, Sadak (US 2018/0329672 A1), describing audio processing of applications based on at least form factor and application interface location).

Claim Objections
4.	Claim 11 is objected to because of the following informalities:  Claim 11, as amended, recites “wherein the audio component comprises the spatial audio sound object” but there does not appear to be a proper antecedent basis for “the spatial audio sound object” as recited in the claim.  For purposes of examination, Examiner is interpreting this limitation as a sound object.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
5.	Claims 1-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 2014/0157125 A1, published on June 5, 2014, in view of Lee, US 2014/0210740 A1, published on July 31, 2014.
With respect to independent Claim 1, Seo teaches an apparatus comprising at least one processor; and at least one non-transitory memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (see generally, Fig. 3, ¶¶ 0093-94): 
receiving an indication of a form factor of a device (see Fig. 3 (element 172) and Fig. 5 (element S505); see also Figs. 2, 7(a), 8(b), 9(a), 10(a), ¶¶ 0077, 0173-74).
selecting an audio component for audio processing, in dependence on the received indication of the form factor of the device and in dependence on an assigned location of a graphical user interface object associated with the audio component… wherein the audio component is one of: a spatial audio source for audio processing, a software application for audio processing, or an audio content item for audio processing (see Figs. 6-10, ¶¶ 0170-71, 0173-76, 0178, 0187-91, 0207, 0216-24, 0254-56, , showing that a determination is made regarding sound processing of an application based on the form factor 
controlling audio processing of audio associated with the selected audio component; and providing at least the processed audio for audio output with one or more loudspeakers (see Figs. 5-10, ¶¶ 0171, 0176-77, 0187-94, 0203, 0224-25, 0227, 0243, 0254-56, 0270; for example, in Fig. 8, the controller only outputs the sound corresponding to the executed application to a pair of speakers while turning other speakers off since the form factor suggests that the device is folded over and the user interface is only displayed on the screen facing the user, but in Fig. 9, the controller may output different sounds to different speakers corresponding to multiple screens or applications executing on the user interface).

Seo does not appear to explicitly discuss wherein the graphical user interface object is assigned to at least a first display area when the device is in a first form factor and is assigned to at least the first display area when the device is in a second form factor, but Seo appears to show the same application executing in different form factors in the same display area (see Figs. 7(b) and 8(c) showing “S racer” application being executed in side-by-side mode (180 degrees) and folded-over mode (0 degrees), and outputting the sound accordingly; see also ¶¶ 0187-91, discussing multi-output mode).  However, a skilled artisan would understand that the executing application can be assigned to a particular area regardless of the form factor, as illustrated by the teachings of Lee.



With respect to dependent Claim 2, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the form factor is dependent on flexing of a body of the device (see Seo, ¶¶ 0023, 0033, 0070, 0126).

dependent Claim 3, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the form factor is dependent on folding of a body of the device (see Seo, Fig. 2, ¶ 0077).

With respect to dependent Claim 4, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the graphical user interface object corresponds to at least one of: the spatial audio sound source; the software application; or the audio content item (see Seo, Figs. 6-10, illustrating various software applications).

With respect to dependent Claim 5, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the first display area is configured to move relative to a second display area of the device when the form factor of the device is changed, and wherein selecting the audio component is dependent on which one of the first display area or the second display area the graphical user interface object is assigned to (see Seo, Figs. 2, 8, 9; see also discussion of Claim 1, above).

With respect to dependent Claim 6, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein selecting the audio component is dependent on which side of a fold line the assigned location is (see Seo, Fig. 8 and discussion of Claim 1, above).

dependent Claim 8, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein an extent of controlling the audio processing is dependent on an extent of a change of the form factor of the device or is dependent on an extent of a change of orientation of the device with respect to a user of the device (see discussion of Claim 1, above – note that in Fig. 8 of Seo, some speakers are turned off, while in other modes the sound from an application is outputted to all the speakers, or is mixed with sounds from other applications).

With respect to dependent Claim 9, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein controlling audio processing comprises controlling an audio signal processing effect (see discussion of Claim 1, above – in certain modes the speakers are turned off while in others the sounds from different applications are mixed for output).

With respect to dependent Claim 11, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: controlling a position of a spatial audio sound object in a sound scene in dependence on a change in the form factor of the device, wherein the audio component comprises the spatial audio sound object (see discussion of Claim 1, above, showing that Seo in view 

With respect to dependent Claim 12, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: concurrently providing the audio associated with the selected audio component and audio associated with a non-selected audio component for output with the one or more loudspeakers, wherein the audio associated with the selected audio component is processed differently from the audio associated with the non-selected audio component (see Seo, Fig. 5 (element 510), ¶¶ 0189-92).

With respect to dependent Claim 13, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches embodied as the device or as a controller of the device (see Seo, Fig. 3).


With respect to Claims 14-20, these claims reflect a method and a non-transitory computer readable medium comprising steps and/or features recited in Claims 1-6, respectively, and are thus rejected along the same rationale as those claims, above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee, and further in view of Sadak et al. (hereinafter Sadak), US 2018/0329672 A1, published on November 15, 2018.
	With respect to dependent Claim 7, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, although Seo and Lee do not appear to explicitly suggest wherein the selecting an audio component is dependent on an orientation of the device, wherein the audio component is selected based, at least partially, on a determination that the assigned location is not oriented towards a user of the device.  However, a skilled artisan would understand that other form factors and/or different determinations, in addition to the form factors and determinations illustrated by Seo and Lee, could be used in determining sound processing, as illustrated by the teachings of Sadak. 
	Sadak is directed towards volume adjustment on hinged multi-screen device (see Sadak, Title, Abstract).  Sadak teaches that audio processing of displayed applications is not only based on the location of each application’s user interface and the form factor of the device, but also on detecting where the user is looking and how close to the device the user is (see Sadak, Figs. 4-9).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant Application was filed, to incorporate orientation-determination and user/face detection as suggested by Sadak, in order to ensure that the audio is processed in a manner corresponding to the current form factor of the device and the current user’s attention (see Sadak, ¶¶ 0002, 0018).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee, and further in view of Lei et al., US 2019/0007620 A1, published on January 3, 2019.
With respect to dependent Claim 10, Seo in view of Lee teaches the apparatus of claim 9, as discussed above, although Seo and Lee do not appear to explicitly suggest wherein the audio signal processing effect comprises at least one of: filtering; reverberation; echo; decorrelation; divergence; or spreading.  However, a skilled artisan would understand that sound processing described in Seo in view of Lee could be further modified to explicitly provide for audio signal processing, as illustrated, for example, by the teachings of Lei.
Lei is directed towards dynamic control of audio resources in a device with multiple displays (see Lei, Title).  Lei, similarly to Seo, teaches that different speakers can be selected for use based on the form factor of a device (see Lei, Fig. 12, ¶ 0101).  Lei teaches that in certain modes (based on form factor of the device), a particular speaker(s) can be used, but further suggests that other speakers and/or microphones can be utilized to perform echo cancellation (see Lei, ¶ 0102).  It would have been obvious to a skilled artisan, at the time the instant Application was filed, to modify the teachings of Seo and Lee to implement echo cancelation as suggested by Lei in order to improve the sound being outputted to the user and/or to improve the user’s experience with the device (see Lei, ¶ 0102).  In addition, a skilled artisan would understand that other types of audio signal processing could be implemented based on the device form factor in order to further improve the user’s experience with the device.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179